Citation Nr: 1330885	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  08-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, or as due to exposure to an herbicidal agent.

2.  Entitlement to a rating in excess of 10 percent for chloracne.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancée



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, or as due to exposure to an herbicidal agent, comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  The Veteran's claims file was later transferred to the Regional Office in Atlanta, Georgia.  This claim was previously before the Board in April 2013, at which time the Board reopened the claim and remanded it for additional development.  Following a July 2013 supplemental statement of the case, the claim was returned to the Board.

The issue of entitlement to a rating in excess of 10 percent for chloracne comes before the Board on appeal from a May 2011 rating decision by the VA Regional Office in Atlanta, Georgia (RO).


FINDING OF FACT

1.  The Veteran served in the Republic of Vietnam during his active duty.

2.  The Veteran has a current diagnosis of hypertension.

3.  The Veteran did not experience hypertension during active duty or a continuity of symptoms of hypertension since discharge from active duty.

4.  The Veteran's hypertension did not manifest to a compensable degree within one year of discharge from active duty.

5.  The Veteran's hypertension is not causally or etiologically related to service, to include exposure to an herbicidal agent.

6.  The Veteran's hypertension is not causally or etiologically related to a service-connected disability.

7.  The Veteran's chloracne was manifested by a rash that covered about 5 percent of his face and neck; a coverage that was also determined to be less than 40 percent of the Veteran's face and neck.

8.  The Veteran's chloracne was also manifested by deep chloracne on the back his neck, just below the occiput, present as subcutaneous cysts, covering about 10 percent of his face and neck.

9.  The Veteran endorsed itchiness, scratching until he bled, and the formation of pimple-like pustules on his posterior neck that were sore.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent, nor was it due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  A rating in excess of 10 percent for chloracne is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7829 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim of entitlement to service hypertension, the RO's January 2007 letter did not satisfy the duty to notify provision.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In particular, the January 2007 letter was limited to providing the Veteran notice regarding establishing service connection on a secondary basis.  Despite this notice defect, the Board finds that the Veteran was not prejudiced.  In this regard, the Board finds that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claim.  Specifically, the Veteran was provided notice of how to establish service connection on a direct basis, presumptive service connection based inservice herbicide exposure, and presumptive service connection based on the presence of the disability to a compensable degree within one year from his service discharge via a February 2009 statement of the case.  Further, the Veteran demonstrated actual knowledge of the requirements to establish service connection through the statements submitted throughout the pendency of this appeal and his testimony at the July 2012 Board hearing.  

Based on the above, the Board finds that, despite VA's failure to satisfy the notice provisions with respect to the claim of entitlement to service connection for hypertension, this error was harmless as the Veteran was provided actual notice and was provided the opportunity to participate in the processing of this claim, including testifying at a hearing.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in the circumstances of this case, additional efforts to notify the Veteran at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, VA's error was not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by proceeding on the merits of his claim.

With respect to the claim of entitlement to a rating in excess of 10 percent for his chloracne, prior to the initial adjudication of this claim, an October 2010 letter provided to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the October 2010 letter notified the Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA and private treatment records, and the documentation associated with his application for Social Security disability benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there was no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent adequate VA examinations in December 2010 and in June 2013 in order to ascertain the severity of his service-connected chloracne.  The Veteran also underwent an adequate VA examination in June 2013 to ascertain whether his hypertension was etiologically related to his active duty or a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and treatment records, and administered clinical examinations, which allowed for fully-informed evaluations of the claimed disability.  The examiners also provided opinions with underlying rationales.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a July 2012 Board hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  

With respect to the Veteran's hypertension, the representative and the Veteran's Law Judge asked question pertaining to whether the Veteran's hypertension was incurred in or due to his active duty service, to include exposure to an herbicidal agent.  Further, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  However, throughout the pendency of this appeal, the Veteran has asserted, in part, that his hypertension was due to or aggravated by a diabetes mellitus, type II.  Neither the Veterans Law Judge nor the Veteran's representative asked questions pertaining to secondary service connection with respect to a diabetes mellitus, type II.  With that said, to date, service connection has not been granted for diabetes mellitus, type II.  As such, while VA did not comply with Bryant with respect to the Veteran's service connection claim for hypertension, the Board finds that the Veteran was not prejudiced as service connection is not available on a secondary basis with respect to diabetes mellitus, type II.  38 C.F.R. § 3.103(c)(2).  Thus, corrective actions are not required because they would serve no useful purpose.  See Soyini, 1 Vet. App. at 546; NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).

With respect to the Veteran's chloracne, the representative and the Veterans Law Judge asked questions to ascertain the severity of the Veteran's chloracne.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the issue of entitlement to rating in excess of 10 percent for chloracne.

In August 2006, the Veteran submitted a claim of entitlement to service connection for hypertension.  After this claim was denied in a July 2007 rating decision, he perfected an appeal to the Board.  In September 2010, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected chloracne.  After his claim was denied in a May 2011 rating decision, he perfected an appeal to the Board.  

In April 2013, the Board remanded the Veteran's claims for additional development.  First, the Board requested the RO to attempt to obtain the Veteran's treatment records, dated on and after January 1, 1971, from a VA clinic in Manhattan, New York, New York.  If, after making reasonable attempts to secure these records, the RO was unable to secure the same, the Board requested the RO to notify the Veteran of the specific records that were not obtained; briefly explain the efforts undertaken to obtain the records; describe any further action to be taken by the RO; and notify the Veteran it is his responsibility for providing the evidence.  Second, the Board instructed the RO to provide the Veteran with a VA examination to address whether the Veteran's hypertension was etiologically related to his active duty, to include herbicide exposure, and/or due to or aggravated by a service-connected disability.  The Board also requested that the RO provide the Veteran a VA examination in order to ascertain the severity of his service-connected chloracne.  Finally, the Board requested the RO to readjudicate the claims and, if the benefits sought on appeal were denied, to issue a supplemental statement of the case to the Veteran.  After the Veteran and his representative had a reasonable opportunity to respond, the RO was to remit the claims to the Board for further appellate review.

In May 2013, the RO sent the Veteran a letter wherein it notified him that a request for his treatment records, dated on and after January 1, 1971, was sent to the Manhattan VA Medical Center.  The RO also notified the Veteran that, even though it had submitted this request, it was his responsibility to see that VA received the treatment records.

Indeed, in May 2013, the RO sent a request for the Veteran's treatment records, dated on and after January 1, 1971, to the Manhattan VA Medical Center.  Not having received a response, the RO submitted a second request to the Manhattan VA Medical Center in July 2013 for the Veteran's treatment records.  In a response dated in May 2013, the Manhattan VA Medical Center indicated that a thorough search had been undertaken for the Veteran's requested treatment records, but that no record of treatment for the period of time in question (on and after January 1, 1971) was found.

In June 2013, the Veteran was provided two adequate VA examinations: one with respect to hypertension and the other concerned chloracne.  The RO then readjudicated the claims, continuing the denial of service connection for hypertension and continuing the denial of a rating in excess of 10 percent for chloracne.  The RO then issued to the Veteran a July 2013 supplemental statement of the case before remitting his claim to the Board.

Although the RO did not notify the Veteran that the May and July 2013 requests for his treatment records did not yield any treatment records, the Manhattan VA Medical Center indicated that there were no treatment records to be obtained.  Further, the RO did not provide the Veteran with notice of any additional efforts it was going to undertake to obtain those records.  However, the RO did not undertake any additional efforts to obtain the Veteran's treatment records from the Manhattan VA Medical Center, again, because the Manhattan VA Medical Center indicated that no such treatment records existed.  The RO provided the Veteran notice of the requests submitted to the Manhattan VA Medical Center and notice that it was ultimately his responsibility to ensure that VA received that evidence.  Additionally, the RO provided the Veteran with adequate VA examinations, readjudicated his claims, and issued a supplemental statement of the case before remitting the claims to the Board.  Moreover, in response to the July 2013 supplemental statement of the case, the Veteran returned a 30-day wavier form wherein he indicated that he had no additional evidence to submit in support of his claims.  Based on the above, the Board finds that the RO substantially complied with the Board's April 2013 remand directives, and that remanding the claim would serve no useful purpose.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Soyini, 1 Vet. App. at 546.  Consequently, the Board finds that a remand for corrective action is not required and, thus, the merits of the Veteran's claims will be addressed.


I.  Hypertension

Throughout the pendency of this appeal, the Veteran has asserted that his hypertension is due to inservice exposure to an herbicidal agent.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, inservice exposure to an herbicidal agent is presumed.

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders:  ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicidal agent, hypertension is not a disability subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for hypertension on a presumptive basis is denied as a matter of law.

Despite this finding, when a claimed disability is not included as a presumptive disability, service connection may nevertheless be established on a direct basis, a secondary basis, or on other presumptive grounds.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).

The evidence of record demonstrated a current diagnosis of hypertension.  As such, the Board will focus its analysis on the other aspects of establishing service connection relevant to the Veteran's claim.

The Veteran's service treatment records did not demonstrated complaints of, treatment for, or a diagnosis of hypertension.  

A January 1971 medical history (printed on the outside of an envelope) demonstrated that the Veteran denied then or ever being treated for high blood pressure.

Significantly, according to his May 1971 discharge examination report, the Veteran's blood pressure was determined to be 128/70.  Further, the Veteran's heart and vascular system were deemed to be clinically normal.  Moreover, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing high blood pressure.

A September 1991 VA mental health clinic intake note included an Axis III diagnosis of high blood pressure.

An April 1992 VA treatment report demonstrated a diagnosis of hypertension.

According to a May 1994 VA treatment report, the Veteran's past medical history included hypertension (stable on medication).

During a January 1995 private medical examination, the Veteran reported experiencing high blood pressure since 1970.  Physical examination revealed that his blood pressure was 130/88.  No diagnosis of hypertension was provided.  Likewise, a November 1995 VA treatment report showed that the Veteran "described" having hypertension for the past 20 years.  The impression was hypertension. 

In an August 2007 statement, the Veteran asserted that he has experienced hypertension since his active duty in the Republic of Vietnam.  He stated that he was treated on several occasion for hypertension at the VA Medical Center in the Bronx, New York, New York, within the first year immediately following his service discharge, as well as a VA medical facility in Manhattan, New York, New York.

In July 2012, the Veteran testified at a Board hearing that he first diagnosed with hypertension in 1994 or 1995.  To treat his hypertension, the Veteran stated that he was prescribed medication.  He then described some of the symptoms he claimed were associated with his hypertension, including headaches.  When asked by the Veteran's Law Judge whether any doctor has ever opined that his hypertension was related to his active duty or an event occurring during his active duty, the Veteran replied in the negative.

In June 2013, the Veteran underwent a VA examination.  After reviewing the Veteran's relevant evidence of record and administering a clinical examination, the examiner opined, in relevant part, as follows:

There appeared to be no evidence of significant elevated [blood pressure] and/[or] hypertension during military service.  Further, the [May 1970 discharge examination] was unremarkable for elevated blood pressure and/or a diagnosis of hypertension.  Additionally, subsequent medical records do not document any elevated blood pressure and/or hypertension within one year of discharge.

In the Transcript of Hearing before the [Board] of July 19, 2012, the Veteran stated that he [sic] hypertension began in 1994/1995 time period, certainly many years after discharge from military service.

The present service[-]connected conditions of degenerative arthritis, knee condition, Chloracne, Post-Traumatic Stress Disorder, or Knee Prosthesis, are not, according to present medical literature[,] associated with causing or aggravating hypertension.

The present medications that the Veteran is presently prescribed...are not associated with causing or aggravating hypertension.

Finally, presently, there is no medical literature to support exposure to Agent Orange as causing or aggravating hypertension.

The earliest evidence of record demonstrating that the Veteran complained or was treated for hypertension was dated many years after his active duty service.  This is so even when considering the September 1991 diagnosis of high blood pressure.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal the Veteran asserted that he experienced hypertension during and since his active duty.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his hypertension during and since his active service.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that he continuously experienced hypertension since his active duty are not considered competent evidence.  Layno, 6 Vet. App. at 469-70; see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that certain disabilities are not conditions capable of lay diagnosis).  The Veteran did not describe experiencing lay observable symptoms during or his active duty service that have been associated with his hypertension.  Moreover, hypertension was not associated with any unique or identifiable feature or symptom.  Further, there were no treatment reports demonstrating that the Veteran complained of or was treated for symptoms prior to September 1991 that later supported a diagnosis of hypertension by a medical professional.  Jandreau, 492 F.3d at 1377.

Even if hypertension is deemed to be lay observable and, thus, the Veteran's assertions as to continuity are considered competent evidence, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran asserted that he experienced hypertension during his active duty.  He further asserted that he received treatment for hypertension on several occasions within the first year after his active duty discharge.  

Despite these assertions, the Veteran's service treatment records were negative for complaints of or treatment for hypertension.  Significantly, as a result of his May 1971 service discharge examination, his blood pressure was determined to be 128/70.  Further, the Veteran's heart and vascular system were deemed to be clinically normal.  Moreover, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing high blood pressure.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  VA also requested the Veteran's alleged treatment reports from the Bronx and Manhattan VA medical facilities, but no records were obtained.  In fact, the Manhattan VA Medical Center indicated that there was no record of the Veteran being treated after January 1, 1971.  Also, during the July 2012 Board hearing, the Veteran stated that the first diagnosis of hypertension was dated in either 1994 or 1995.

After weighing the Veteran's assertions of continuity against the normal inservice clinical findings, including upon discharge; the inconsistency of the Veteran's statements with the other evidence of record and his own statements; and the prolonged period before the first diagnosis of hypertension, the Board finds that the Veteran's statements are not credible evidence as to experiencing hypertension during and since his active duty.  Caluza, 7 Vet. App. at 506; Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  The evidence of record is otherwise negative for evidence demonstrating a continuity of hypertension symptoms since his active duty.  As such, the Board finds that service connection for hypertension is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303(b).

Additionally, the Veteran did not submit, and VA did not obtain, evidence demonstrating treatment for hypertension dated within one year of his service discharge.  One of the VA facilities at which the Veteran claimed he received treatment within the first year indicated that there were no records of treatment for the Veteran on and after January 1, 1971; the other VA medical facility replied that no records were available.  Significantly, the Veteran's discharge examination was normal.  Further, the Veteran indicated during the July 2012 Board hearing that his hypertension was first diagnosed in 1994 or 1995, which is contrary to his assertion of receiving treatment for hypertension on several occasion within the first year at two VA medical facilities.  As such, the Board finds that the preponderance of the probative and competent evidence is against finding that the Veteran's hypertension was manifest to a compensable degree within one year of his active duty discharge and, thus, service connection on this basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To the extent that the Veteran asserts that his current hypertension is etiologically related to his active duty (including exposure to an herbicidal agent) or a service-connected disability, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  The precise determination of etiology or aggravation is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinions as to aggravation.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology or aggravation in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related the Veteran's hypertension to his active duty, including exposure to an herbicidal agent, or a service-connected disability beyond his own assertions.  The only competent etiological opinion of record was that of the June 2013 VA examiner, which was negative to the Veteran's claim.  The Board finds that the June 2013 VA examiner's opinion to be highly probative. 

Accordingly, service connection for hypertension is not warranted as the most probative evidence shows that the Veteran's hypertension is not related to his active duty, to include as due to exposure herbicidal agent, or to a service-connected disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Chloracne

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to May and August 2010 private treatment reports, which primarily concerned unrelated disabilities, physical examination of the Veteran's skin demonstrated that it was warm and dry to the touch.  No reference was made to the presence of or symptoms associated with chloracne.  A separate August 2010 private treatment report, that was similarly concerned with unrelated disabilities, demonstrated that, upon physical examination, the Veteran's skin was warm and dry and that there was no visible rash.

In his September 2010 claim, the Veteran did not describe his symptoms or how his chloracne had worsened.

In an October 2010 statement, the Veteran said that he had areas of chloracne that had worsened, specifying under his arms (armpits) and his groin.  He denied seeking treatment for his chloracne due to other medical problems.

In December 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected chloracne.  The Veteran stated that his chloracne was located on his ears, back of his neck, armpits, crotch, hands, and feet.  He endorsed itching his crotch and armpits.  He also endorsed "shedding" his crotch, armpits, feet, and hands, as well as "crusting" on his crotch, armpits, feet, and hands.  The Veteran stated that these symptoms occurred constantly, but denied treatment within the previous 12 months.  He denied exudation or ulcer formation.  The examiner noted that the Veteran denied ever undergoing a biopsy of his rashes.  The examiner further noted that the Veteran had been offered pills and creams as treatment, but that he never used them because he stated that no one had explained what they were or what the potential side effects might be.  The Veteran described the rash on the back of his neck as "lumps" that would become pimples.  He stated that his rash "got better" during the winter.  The Veteran then stated that his rashes would become sore and irritated and, at times, it would hurt to wear clothes and shoes.  He also stated that the flaking of his skin on his hands and feet was embarrassing and caused him to be self-conscious, which made him not want to be around other people.  With respect to functional impact, the Veteran stated that he was retired due to other disabilities and, thus, there was no occupational impairment.  As for activities of daily living, the Veteran stated that he was unable to assist with chores around the house, such as washing dishes or using cleaning solvents, as both worsened the rash on his hands.

Physical examination showed superficial chloracne located at the left anterior neck, which was present in the form of pustules.  The examiner indicated that the Veteran's chloracne covered about 5 percent of his face and neck.  Further examination revealed deep chloracne on the back of the Veteran's neck, just below the occiput, which was present as subcutaneous cysts and covered about 10 percent of his face and neck.  No scarring alopecia, alopecia areata, or hyperhidrosis was present.  The VA examiner then observed the presence of other dermatological disabilities, namely, seborrhea, intertrigo, and chronic eczematous reaction, which were located on the Veteran's ears, armpits, hands, bilateral inguinal folds, and feet.  The examiner also observed the presences of scars.  The examiner assessed these other dermatological disabilities and scars, but opined that they were unrelated to the Veteran's service-connected chloracne.  The examiner stated that chloracne was an acne-like eruption of blackheads, cysts, and pustules, and that the only present dermatological disability resembling these symptoms were the subcutaneous cysts on the back of the Veteran's neck and a few pustules on his left anterior neck.  The examiner indicated that the subjective symptoms were itching, shedding, and crusting, while the objective symptoms were erythema, erosions, scale, and lichenification.

During a July 2012 Board hearing, the Veteran testified that his chloracne was getting worse with scars and rashes in his armpits, groin, feet, hands, and head.  The Veteran stated that he had cysts on the back of his neck that would get sore sometimes and burst like pimples.  Once a cyst burst, the Veteran said it would take one or two weeks to heal, but that "knots" were always behind his neck.  He also endorsed scarring and rashes on his head, ears, and sometimes on this face.  He claimed that his chloracne had spread to a larger portion of his body.  He then endorsed itchiness that eventually caused scarring and bleeding, especially in his ears, armpits, and groin.  As for medications, the Veteran stated that he has not been provided any and, instead, had been instructed to use over-the-counter ointments and moisturizing lotions, which helped some.  He denied treatment because he was told that nothing could be done for him.

In June 2013, the Veteran underwent a VA examination to ascertain the severity of his service-connected chloracne.  The Veteran reported that he developed a skin rash in 1975 on his arms, neck, scalp, feet, and groin.  He stated that he was initially evaluated by a dermatologist in 2001 or 2002 and that he was provided oral medications and topical lotions to apply daily.  He endorsed medical treatment at a Community-based Outpatient Clinic, and that he had received treatment within the previous 12 months.  Further, the Veteran indicated that he applied topical lotions for chloracne on a constant or near-constant basis.  He endorsed continuing to experience rashes all over his body that would come and go depending on the weather, worse in the fall and winter months, but denied debilitating and non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the previous 12 months.  The examiner noted that the Veteran's chloracne did not cause scarring or disfigurement of the head, neck, or face, and was not manifested by benign or malignant neoplasms.  Further, the examiner found that the Veteran did not have any systemic manifestations.  The examiner then indicated that the Veteran experienced dermatitis that covered 5 to 20 percent of his total body and his total exposed area.  The examiner did not provide an opinion relating the Veteran's dermatitis to his service-connected chloracne.  The examiner found healed, but irregular pustule-like scars over the face and neck with evidence of some deep chloracne at the posterior aspect of his neck, with small, faint pustules.  There was no tissue loss, asymmetry, or distortion of the nose, chin, forehead, eyes or eyelids, ears, cheeks, or lips.  The examiner then opined that the Veteran's chloracne was manifested by superficial acne that affected less than 40 percent of his face and neck.  The examiner determined that were no other pertinent physical findings, complications, conditions, signs, or symptoms, and that the Veteran's chloracne would not impair his ability to work.

The 10 percent rating already assigned to the Veteran's service-connected chloracne was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7829, which specifically pertains to chloracne.  According to Diagnostic Code 7829, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Additionally, according to Diagnostic Code 7829, chloracne may be rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

Preliminarily, the Board observes that the Veteran experiences dermatological disabilities other than chloracne, including seborrhea, intertrigo, chronic eczematous reaction, and dermatitis, which were located on the Veteran's ears, armpits, hands, bilateral inguinal folds, and feet.  Throughout the pendency of this appeal, the Veteran effectively asserted that these other disabilities were chloracne or were aspects of his chloracne.  However, as demonstrated by the December 2010 VA examiner's opinion, the other dermatological disabilities are distinguishable from chloracne and are not etiologically related thereto.  Further, December 2010 VA examiner opined that the Veteran's chloracne is only present on aspects of his face and posterior aspects of his neck.  Consequently, given the absence of conflicting competent evidence, the Board will only consider symptoms that have been identified as chloracne in determining whether a disability rating in excess of 10 percent is warranted.  Colvin, 1 Vet. App. at 175.  In so doing, the Board will also consider non-service-connected symptoms if they were not or could not be disassociated from his chloracne.  See Mitleider v. Brown, 11 Vet App 181, 182 (1998) (holding that if non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected).  

To the extent that the Veteran asserts that his other dermatological disabilities are either actually chloracne or etiologically related to his chloracne, the Board finds that the matter of the determination of a diagnosis or etiology is more suited to the realm of medical, rather than lay expertise.  The precise determination of diagnosis and/or etiology is too complex for a layperson to proffer a competent opinion, especially in the presence of other dermatological disabilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological or diagnostic opinions.  Jandreau, 492 F. 3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence as to the diagnosis of or the extent of coverage of his chloracne, or the etiological relationship between his chloracne and the other dermatological disabilities.

As the Veteran's service-connected chloracne has already been assigned a 10 percent rating, the evidence of record must demonstrate his chloracne is manifested by, or that the symptoms more nearly approximate, deep acne affecting 40 percent or more of his face and neck.  38 C.F.R. § 4.7 (2012).  

The December 2010 VA examiner determined that the Veteran's chloracne covered about 5 percent of his face and neck.  Further, the examiner found deep chloracne on the back of the Veteran's neck, just below the occiput, present as subcutaneous cysts, covering about 10 percent of his face and neck.  

The June 2013 VA examiner determined that the Veteran's chloracne was manifested by superficial acne that affected less than 40 percent of his face and neck.

The evidence of record was otherwise negative for competent assessments of whether the Veteran's chloracne was deep versus superficial and to what extent either covered the Veteran's body, face, and/or neck.

The Board finds that the evidence of record did not demonstrate that the Veteran's chloracne was manifested by, or that the symptoms of his chloracne more nearly approximate, deep acne affecting 40 percent or more of his face and neck.  38 C.F.R. § 4.7, 4.118, Diagnostic Code 7829.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for any distinct period during the pendency of this appeal.

Additionally, the Board finds that the evidence of record did not demonstrate that the Veteran's service-connected chloracne was predominately manifested by scars or scarring.  Specifically, the December 2010 VA examiner opined that the scars or scarring present were not etiologically associated with his chloracne.  Moreover, the June 2013 VA examiner found healed, irregular pustule-like scars over the face and neck, but also determined that the Veteran's chloracne did not result in scarring.  Both examiners described the Veteran's chloracne as superficial acne, deep acne, and/or subcutaneous cysts.  Accordingly, the Board finds that evaluating the Veteran's claim under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 is not warranted.  Id.

Diagnostic Code 7800, concerns burn scars, scars, or other disfigurements of the head, face, or neck.  Id.; Schafrath, 1 Vet. App. at 594.  As determined above, the Veteran's chloracne was not predominately manifested by scars or scarring and, thus, to the extent that Diagnostic Code 7800 concerns scars or scarring, it is not applicable to the Veteran's service-connected chloracne.  38 C.F.R. § 4.118, Diagnostic Code 7829.

However, Diagnostic Code 7800 also concerns disfigurements other than scarring of the head, face, and neck.  There are 8 characteristics of disfigurement, which are defined as follows:  a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Again, the evidence of record did not demonstrate that the Veteran's chloracne was predominately manifested by scars or scarring.  As such, the characteristics of disfigurement concerning scars are not applicable.  Further, the evidence of record did not demonstrate that the Veteran's chloracne was manifested by hypo- or hyperpigmented skin, missing underlying soft tissue, or indurated and inflexible skin.  As such, these characteristics of disfigurement are also not applicable.  Finally, the Board finds that the evidence of record did not specifically demonstrate that the Veteran's chloracne was manifested by abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters).  However, the evidence demonstrated that the Veteran's chloracne was manifested by a rash, superficial acne, and/or deep acne present as subcutaneous cysts covering varying percentages of his head, neck, and face.  38 C.F.R. § 4.20 (2013).  Even if the Board were to concede that the symptoms associated with chloracne represented or more nearly approximate abnormal skin texture, and that this abnormal skin texture was the predominate disability associated with the Veteran's chloracne, this would represent the only characteristic of disfigurement resulting from the Veteran's chloracne.  See 38 C.F.R. § 4.7.  According to Diagnostic Code 7800, when a disability is manifested by one characteristic of disfigurement, a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's chloracne is not warranted pursuant to Diagnostic Code 7800.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected chloracne is evaluated as a dermatological impairment pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7829, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

Throughout the pendency of this appeal, the Veteran consistently complained of symptoms associated with his service-connected chloracne and symptoms associated with non-service-connected dermatological disabilities.  The Board will only consider the symptoms demonstrated to be manifestations of his service-connected chloracne, but will also consider non-service-connected symptoms that were not or could not be disassociated from his chloracne.  See Mitleider, 11 Vet. App. at 182. 

The evidence of record demonstrated that the Veteran's chloracne was manifested by a rash covering about 5 percent of his face and neck; deep chloracne, present as subcutaneous cysts, on the back his neck, just below the occiput, covering about 10 percent of his face and neck.  His chloracne was also described as superficial acne that affected less than 40 percent of his face and neck.  He endorsed itchiness, scratching until he bled, and the formation of pimple-like pustules on his posterior neck that were sore.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent rating already assigned.  Ratings in excess of 10 percent are provided for certain manifestations of chloracne, but the evidence demonstrated that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for the 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7829; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher evaluation to the Veteran's chloracne, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, or as due to exposure to an herbicidal agent, is denied.

Entitlement to a rating in excess of 10 percent for chloracne is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


